The UBS Funds Prospectus Supplement The UBS Funds UBS Equity Long-Short Multi-Strategy Fund Prospectus Supplement July 23, 2014 Dear Investor, The purpose of this supplement is to update the Prospectus of the UBS Equity Long-Short Multi-Strategy Fund series (the “Fund”) of The UBS Funds dated October 28, 2013, as supplemented, as follows: Scott Bondurant no longer serves as a portfolio manager for the Fund.The remaining portfolio managers of the Fund, John Leonard, Ian Paczek and Ian McIntosh, have assumed Mr. Bondurant’s portfolio management responsibilities for the Fund. Therefore, all references to Mr. Bondurant in the Prospectus are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-682 The UBS Funds SAI Supplement The UBS Funds UBS Equity Long-Short Multi-Strategy Fund Supplement to the Statement of Additional Information July 23, 2014 Dear Investor, The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the UBS Equity Long-Short Multi-Strategy Fund series (the “Fund”) of The UBS Funds dated October 28, 2013, as supplemented, as follows: Scott Bondurant no longer serves as a portfolio manager for the Fund.The remaining portfolio managers of the Fund, John Leonard, Ian Paczek and Ian McIntosh, have assumed Mr. Bondurant’s portfolio management responsibilities for the Fund. Therefore, all references to Mr. Bondurant in the SAI are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-684
